Citation Nr: 0942619	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a timely substantive appeal was filed regarding the 
issue of entitlement to service connection for testicle pain 
due to hydrocele and epididymal head cyst and the issue of 
whether new and material evidence had been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss disability. 


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1965 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 decisional letter of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The Veteran was notified on September 18, 2006 of a 
September 2006 rating decision which denied the Veteran's 
claim for entitlement to service connection for testicle pain 
due to hydrocele and epididymal head cyst and denied the 
Veteran's claim to reopen a claim for entitlement to service 
connection for bilateral hearing loss disability.

2.  The Veteran filed a notice of disagreement (NOD) with the 
September 2006 rating decision and was issued a Statement of 
the Case (SOC) on April 17, 2007.

3.  The Veteran filed a substantive appeal to the Board that 
was received on June 4, 2007, which was within 60 days of the 
April 17, 2007 SOC and also within one year of the September 
2006 rating decision.


CONCLUSION OF LAW

A timely substantive appeal to the September 2006 RO rating 
decision was filed on June 4, 2007.  38 U.S.C.A. 
§ 7105(a),(b),(c),(d) (West 2002), 38 C.F.R.§§ 20.200, 20.202 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
timeliness of substantive appeal is a jurisdictional matter 
and is governed by the interpretation of law.  In such a 
case, the VCAA has no application.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  The Veteran has been properly 
notified of the jurisdictional problem and he has been 
afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.  

Legal Criteria

The Board has jurisdiction of an appeal when there is a 
timely filed notice of disagreement and, after a Statement of 
the Case (SOC) has been furnished, a timely filed substantive 
appeal. 38 C.F.R. § 20.200.

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC was 
mailed, or within the remainder of the one-year period, if 
any, from the date the notification of the RO's decision was 
mailed, whichever period ends later. 38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. §§ 20.300, 20.302.  The Board 
determines questions as to timeliness. 38 U.S.C.A. § 
7105(d)(3).

A substantive appeal consists of a properly completed VA Form 
or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior Supplemental SOC.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

Analysis

The question before the Board is whether the Veteran 
submitted a timely substantive appeal to the denial of 
entitlement to service connection for testicle pain due to 
hydrocele and epididymal head cyst and the issue of whether 
new and material evidence had been received to reopen a claim 
for entitlement to service connection for bilateral hearing 
loss disability.

The record shows that in a rating decision, dated in 
September 2006, the RO denied the Veteran's above stated 
claims.  The Veteran was notified of this denial in a letter 
dated on September 18, 2006.  In October 2006, the Veteran 
filed a notice of disagreement (NOD) with the RO decision.  
On April 17, 2007, VA issued a Statement of the Case (SOC) to 
the Veteran.  The Veteran had 60 days from April 17, 2007 or 
one year from September 18, 2006, whichever was later, to 
file a substantive appeal.

On June 4, 2007, VA received correspondence from the 
Veteran's representative, with an attached four page 
handwritten statement.  The representative's correspondence 
stated, in part, "[the Veteran] submits the following item 
in support of his pending appeal."  The Veteran's statement 
detailed why the Veteran believed that his "case was decided 
incorrectly" as to both issues in the statement of the case.   
He noted that his date of separation from service was 
incorrectly stated by a VA examiner, and that this error may 
have had a bearing on the examiner's rationale with regard to 
bilateral hearing loss disability.  He also noted that his 
testicle was painful, that it may have been the same testicle 
that he injured while it service, that it affects his work 
and personal lifestyle, and that it irritates him more now 
that he is less active. 

The Board finds that the Veteran's statement, received by VA 
on June 4, 2007, is a substantive appeal because it sets out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  The Board 
finds that the substantive appeal was timely, because it was 
filed within sixty days from the date the statement of the 
case was mailed.  The Board also notes that it was filed 
within one year from the date the notification of the RO's 
decision was mailed.


ORDER

The Veteran filed a timely substantive appeal of the 
September 2006 rating decision regarding the issues of 
entitlement to service connection for testicle pain due to 
hydrocele and epididymal head cyst and whether new and 
material evidence had been received to reopen a claim for 
entitlement to service connection for bilateral hearing loss, 
and to that extent only, the appeal is granted. 





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


